NOT FOR PUBLICATION                            FILED
                                                                          MAY 13 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY DEANORE WILKINS,                        No. 20-55061

                Plaintiff-Appellant,            D.C. No. 2:18-cv-09116-VAP-E

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH and MILLER, Circuit Judges.

      California state prisoner Timothy Deanore Wilkins appeals pro se from the

district court’s interlocutory order denying his motion for a preliminary injunction

and temporary restraining order in his 42 U.S.C. § 1983 action alleging



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims relating to his inmate work assignment. We have jurisdiction

under 28 U.S.C. § 1292(a)(1). We review for an abuse a discretion a district

court’s denial of a motion for a preliminary injunction. Puente Ariz. v. Arpaio, 821

F.3d 1098, 1103 (9th Cir. 2016). We may affirm on any basis supported by the

record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Denial of Wilkins’s motion for a preliminary injunction was not an abuse of

discretion because the district court lacked the authority to grant Wilkins’s

requested relief as it was not tied to the claims and parties in the complaint. See

Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636-37 (9th

Cir. 2015) (holding that the district court lacks authority to grant injunctive relief

absent a “sufficient nexus between the claims raised in a motion for injunctive

relief and the claims set forth in the underlying complaint”); Zepeda v. U.S.

Immigration Serv., 753 F.2d 719, 727 (9th Cir. 1985) (explaining that the scope of

an injunction is limited to the parties in the action).

      Cox and Roth’s motion to dismiss California Department of Corrections and

Rehabilitation (“CDCR”) as an appellee and amend the caption (Docket Entry No.

13) is denied.

      AFFFIRMED.




                                            2                                    20-55061